United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1086
                                   ___________

Edward Allen Moore,                    *
                                       *
            Appellant,                 *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
Ernest Jackson, D.D.S.,                *   Western District of Missouri.
                                       *
            Defendant,                 *         [UNPUBLISHED]
                                       *
James Keith, M.D., Randee Kaiser,      *
                                       *
            Appellees,                 *
                                       *
Karen Cornell,                         *
                                       *
            Defendant,                 *
                                       *
Ralf Salke; Gerald Bommel; Steve       *
Long; John Sydow,                      *
                                       *
            Appellees,                 *
                                       *
Judy P. Draper; Dora Schriro,          *
                                       *
            Defendants,                *
                                       *
William Wade, M.D.; Richard            *
Washington; David Dormire; Michael     *
Groose,                                *
                                       *
            Appellees,                *
                                      *
ARA Services, doing business as       *
Correctional Medical Systems, Inc.,   *
                                      *
            Defendants.               *
                                 ___________

                             Submitted: October 1, 2004
                                Filed: October 14, 2004
                                 ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Edward Moore appeals the district court’s1 order denying his motion to enforce
a money judgment entered in his earlier 42 U.S.C. § 1983 action. We affirm.

      In June 1999, Missouri inmate Moore successfully sued Correctional Medical
Systems (CMS) in a section 1983 action and was awarded $9,800 in compensatory
damages. After we affirmed the jury verdict, Moore moved under Federal Rule of
Civil Procedure 69(a) to enjoin the State of Missouri (State) from seeking
reimbursement for the costs of his incarceration under the Missouri Incarceration
Reimbursement Act (MIRA) by attaching the money CMS had paid him to satisfy the
section 1983 judgment. The district court summarily denied Moore’s motion, but on
appeal we remanded to the district court to consider the applicability of Hankins v.
Finnel, 964 F.2d 853, 861 (8th Cir.) (holding MIRA invalid under Supremacy Clause
where State was attempting to recoup very same money it had paid to satisfy inmate’s
§ 1983 judgment against State employee; allowing State to proceed would eliminate

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                        -2-
incentive of State or its employees to avoid violating inmates’ constitutional rights),
cert. denied, 506 U.S. 1013 (1992). On remand, the district court denied Moore’s
motion, finding that Hankins did not apply because it was CMS that had paid the
judgment, thus leaving intact CMS’s incentive to comply with the constitutional
rights of inmates.

        We agree with the district court that because Moore’s judgment was not paid
by the State but by CMS, and because the record nowhere suggests the State intends
to indemnify CMS for its loss, Moore’s case falls outside the limited scope of
Hankins. See Hankins, 964 F.2d at 858 n.6 (acknowledging that holding was based
on “narrow and unique factual situation presented in [Hankins], which in itself is
without precedent”). Accordingly, because allowing the State to collect from
Moore’s judgment provides no benefit to CMS, the result reached by the district court
is not inconsistent with section 1983’s goal of deterring future deprivations of federal
constitutional rights. See id. at 861.

      The judgment is affirmed.
                     ______________________________




                                          -3-